               UNITED STATES DISTRICT COURT

               SOUTHERN DISTRICT OF GEORGIA

                        SAVANNAH DIVISION
UNITED STATES OF AMERICA           )
                                   )
v.                                 )              CR419-012
                                   )
MICHAEL LEWIS PITTS                )

                                 ORDER

     The Government has requested that Pitts provide reciprocal

discovery. Doc. 34. The Government contends that its production of

discovery triggered Pitts’ reciprocal obligations. See Fed. R. Crim. P.

16(b)(1)(A). Pitts has not responded to the Government’s motion. His

silence is construed as non-opposition. See S.D. Ga. L. Civ. R. 7.5 (“Failure

to respond within the applicable time shall indicate that there is no

opposition to a motion.”); S.D. Ga. L. Crim. R. 1.1 (incorporating the Local

Civil Rules, “as to matters of procedure and administration not addressed”

by the Local Criminal Rules). Accordingly, the Government’s motion (doc.

34) is GRANTED as unopposed.

     SO ORDERED, this 18th day
                             y of June, 2019.

                                 _____________
                                 ___________________________________________
                                            _ _____________
                                                         ________
                                                               _ ___
                                 U
                                 UN   ITED S
                                      IT
                                 UNITED      TATES
                                              A
                                           STATES   MAGISTRA
                                                    MAGISTRATE ATE J
                                                                   JUDGE
                                 SOUTHERN DISTR   T ICT OF G
                                               DISTRICT         EOR
                                                              GEORGIA
